                                                                                                     E-FILED
                                                                         Thursday, 16 May, 2019 03:09:33 PM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                      URBANA DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 09-20004
                                              )
HUBERT W. O’NEAL, JR.,                        )
                                              )
                       Defendant.             )




                                    ORDER AND OPINION

       This matter comes before the Court on Mr. O’Neal’s Motion for Reduction of Sentence

[65] under Section 404(b) of the First Step Act. Parties have filed a Joint Motion to Reduce [66],

Motion for Modification of Joint Motion [67], and a Sentencing Memorandum [69].

       The Fair Sentencing Act of 2010 (“FSA”) amended 21 U.S.C. § 841(b)(1)(A) and

(b)(1)(B) to increase the amount of crack cocaine a violation of 21 U.S.C. § 841(a) must involve

to trigger mandatory minimums and accompanying statutory maximum sentences. Prior to the

FSA, an offense involving 50 grams or more of crack cocaine triggered a 10-year mandatory

minimum sentence, while an offense involving 5 grams triggered a 5-year mandatory minimum.

Section 2 of the FSA amended § 841(b)(1)(A)(iii) by striking 50 grams and inserting 280 grams.

It also amended § 841(b)(1)(B)(iii) by striking 5 grams from § 841(b)(1)(B)(iii) and inserting 28

grams. The FSA did not apply retroactively to defendants sentenced prior to August 3, 2010.

       Section 404 of the First Step Act makes those changes retroactive. Section 404(a) defines

a covered offense as a violation of a federal criminal statute, the statutory penalties for which


                                                  1
were modified by section 2 or 3 of the Fair Sentencing Act of 2010. Section 404(b) then states “a

court that imposed a sentence for a covered offense may … impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 were in effect at the time the covered offense

was committed.”

       Mr. O’Neal’s original guideline range was 262 to 327 months. At sentencing, Judge

McCuskey imposed a sentence of 183 months followed by 8 years supervised release.

       The Amended Sentencing Range pursuant to the First Step calculation as determined by

the Probation office is 188-235 months. The parties have agreed that the appropriate sentence

under the First Step Act would be 132 months followed by 6 years supervised release. The Court

concurs. Motions to Reduce [65 & 66] and Motion for Modification [67] are GRANTED.

Defendant’s sentence is hereby reduced to 132 months followed by 6 years supervised release.

Amended judgment to enter.




       Signed on this 16th day of May, 2019,

                                                            s/ James E. Shadid
                                                            James E. Shadid
                                                            United States District Judge




                                                2
